               Case 1:20-cv-11716-IT Document 9 Filed 09/23/20 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS


                                                      )
CONOR SULLIVAN,                                       )
                                                      )
                         Plaintiff,                   )
                                                      )
V.                                                    ) CIVIL ACTION NO.: I:20-cv-I17I6-IT
                                                      )
BACKCOUNTRY.COM, EEC, and                             )
SALEWA NORTH AMERICA, EEC                             )
                                                      )
                        Defendants.                   )



                 BACKCOUNTRY.COM, LUC’S ANSWER TO
     THE PLAINTIFF’S COMPLAINT. SEPARATE DEFENSES AND JURY CLAIM

          The plaintiff, Backcountry.com, EEC (“Backcountry”), hereby responds to the plaintiffs

Complaint as follows:

                                        INTRODUCTION

          The allegations set forth in the plaintiffs Complaint speak for themselves. To the extent

the plaintiffs introductory paragraph expresses or implies negligence, breach of warranty.

proximate cause, or other wrongdoing on the part of Backcountry, said allegations are expressly

denied.

                                             PARTIES

          1.     Backcountry lacks knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 1 of the Complaint.

          2.     Backcountry admits that its principal place of business is in Park City, Utah.

Backcountry denies the remaining allegations set forth in Paragraph 2 of the Complaint.
              Case 1:20-cv-11716-IT Document 9 Filed 09/23/20 Page 2 of 8




                                              FACTS

       3.       Backcountry lacks knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 3 of the Complaint.

       4.       The allegations set forth in Paragraph 4 of the Complaint state conclusions of law

as to which no response is required.

       5.       Backcountry lacks knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 5 of the Complaint.

       6.       Backeountry admits that it is an online retailer of products including ski equipment

and clothing.      Backcountry further admits that it sells products through its website,

WWW-.backcounti'>.com. Backcountry lacks knowledge or information sufficient to form a belief

as to the truth of the remaining allegations set forth in Paragraph 6 of the Complaint.

       7.       Backcountry lacks knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 7 of the Complaint.

       8.       Backcountry denies the allegations set forth in Paragraph 8 of the Complaint.

                             COUNT I
      BREACH OF WARRANTY BY DEFENDANT BACKCOUNTRY.COM. LLC

       9.       Backcountry repeats and incorporates by reference its responses to Paragraphs 1

through 8 of the Complaint.

        10.     The allegations set forth in Paragraph 10 of the Complaint state conclusions of law

as to which no response is required. To the extent the allegations set forth in Paragraph 10 of the

Complaint seek to express or imply negligence, breach of warranty, proximate cause, or other

wrongdoing on the part of Backcountry, said allegations are expressly denied.

       11.      The allegations set forth in Paragraph 11 of the Complaint state conclusions of law

as to which no response is required. To the extent the allegations set forth in Paragraph 11 of the

                                                 2
                Case 1:20-cv-11716-IT Document 9 Filed 09/23/20 Page 3 of 8




Complaint seek to express or imply negligence, breach of warranty, proximate cause, or other

wrongdoing on the part of Backcountry, said allegations are expressly denied.

          12.     Backcountry denies the allegations set forth in Paragraph 12 of the Complaint.

          13.     Backcountry denies the allegations set forth in Paragraph 13 of the Complaint.

                                      COUNT II
                        NEGLIGENCE OF BACKCQUNTRY.COM, LLC

          14.     Backcountry repeats and incorporates by reference its responses to Paragraphs 1

through 13 of the Complaint.

          15.     Backcountry lacks knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 15 of the Complaint. To the extent the allegations

set forth in Paragraph 15 of the Complaint seek to express or imply negligence, breach of warranty.

proximate cause, or other wrongdoing on the part of Backcountry, said allegations are expressly

denied.

          16.     Backcountry denies the allegations set forth in Paragraph 16 of the Complaint.

          17.     Backcountry denies the allegations set forth in Paragraph 17 of the Complaint.

                            COUNT III
   BREACH OF WARRANTY BY DEFENDANT SALEWA NORTH AMERICA. LLC

          18.     Backcountry repeats and incorporates by reference its responses to Paragraphs 1

through 17 of the Complaint.

          19.     The allegations set forth in Paragraph 19 of the Complaint are directed to a

defendant other than Backcountry and therefore no response is required. To the extent the

allegations set forth in Paragraph 19 of the Complaint seek to express or imply negligence, breach

of warranty, proximate cause, or other wrongdoing on the part of Backcountry, said allegations are

expressly denied.



                                                   3
             Case 1:20-cv-11716-IT Document 9 Filed 09/23/20 Page 4 of 8




       20.     The allegations set forth in Paragraph 20 of the Complaint are directed to a

defendant other than Backcountry and therefore no response is required.         To the extent the

allegations set forth in Paragraph 20 of the Complaint seek to express or imply negligence, breach

of warranty, proximate cause, or other wrongdoing on the part of Backcountry, said allegations are

expressly denied.

       21.     The allegations set forth in Paragraph 21 of the Complaint are directed to a

defendant other than Backcountry and therefore no response is required.         To the extent the

allegations set forth in Paragraph 21 of the Complaint seek to express or imply negligence, breach

of warranty, proximate cause, or other wrongdoing on the part of Backcountry, said allegations are

expressly denied.

                              COUNT IV
          NEGLIGENCE OF DEFENDANT SALEWA NORTH AMERICA. LLC

       22.     Backcountry repeats and incorporates by reference its responses to Paragraphs 1

through 21 of the Complaint.

       23.     The allegations set forth in Paragraph 23 of the Complaint are directed to a

defendant other than Backcountry and therefore no response is required. To the extent the

allegations set forth in Paragraph 23 of the Complaint seek to express or imply negligence, breach

of warranty, proximate cause, or other wrongdoing on the part of Backcountry, said allegations are

expressly denied.

       24.     The allegations set forth in Paragraph 24 of the Complaint are directed to a

defendant other than Backeountry and therefore no response is required.        To the extent the

allegations set forth in Paragraph 24 of the Complaint seek to express or imply negligence, breach

of warranty, proximate cause, or other wrongdoing on the part of Backcountry, said allegations are

expressly denied.

                                                4
               Case 1:20-cv-11716-IT Document 9 Filed 09/23/20 Page 5 of 8




        25.      The allegations set forth in Paragraph 25 of the Complaint are directed to a

defendant other than Backcountry and therefore no response is required. To the extent the

allegations set forth in Paragraph 25 of the Complaint seek to express or imply negligence, breach

of warranty, proximate cause, or other wrongdoing on the part of Backcountry, said allegations are

expressly denied.

                                    SEPARATE DEFENSES

                                 FIRST SEPARATE DEFENSE

        The plaintiffs Complaint fails to state claims on which relief can be granted against

Backcountry.

                               SECOND SEPARATE DEFENSE

        The plaintiffs alleged losses were caused by the acts and omissions of third persons over

whom Backcountry exercised no control and for whose conduct Backcountry is not responsible.

                                THIRD SEPARATE DEFENSE

       The plaintiff is barred from recovery because the alleged losses were caused by the

intervening, superseding misconduct of persons or entities for whose conduct Backcountry is not

responsible.

                               FOURTH SEPARATE DEFENSE

       The plaintiff is barred from recovery in whole or in part because of the comparative

negligence of the plaintiff.

                                FIFTH SEPARATE DEFENSE

       The plaintiff is barred from recovery because the conduct of persons other than

Backcountry, including the plaintiff, was the sole proximate cause of the plaintiffs alleged losses.




                                                 5
               Case 1:20-cv-11716-IT Document 9 Filed 09/23/20 Page 6 of 8




                                    SIXTH SEPARATE DEFENSE

           The plaintiff is barred from recovery from Backcountry because the subject binding was

modified, altered, maintained, mishandled, or changed in an unreasonable and unforeseeable

manner after it left Backcountry’s possession, custody, and/or control.

                                  SEVENTH SEPARATE DEFENSE

           The plaintiff is barred from any recovery on a theory of breach of warranty because the

plaintiff failed to provide Backcountry timely notice of any alleged breach of warranty and that

failure caused Backcountry substantial prejudice in its ability to defend against the plaintiffs

claims.

                                   EIGHTH SEPARATE DEFENSE

           If the subject binding is defective, which Backcountry specifically denies, the plaintiff is

barred from recovery because the plaintiff was aware of the alleged defects and nonetheless

proceeded voluntarily and unreasonably to encounter known dangers created by the alleged

defects.

                                    NINTH SEPARATE DEFENSE

           The plaintiffs failed to take reasonable and appropriate action to mitigate the injuries and

damages allegedly sustained as a result of the alleged incident.

                                   TENTH SEPARATE DEFENSE
           The plaintiff is barred from recovery to the extent the plaintiff spoliated evidence.

                                 ELEVENTH SEPARATE DEFENSE
          The Court lacks personal jurisdiction over Backcountry.




                                                     6
           Case 1:20-cv-11716-IT Document 9 Filed 09/23/20 Page 7 of 8




                             TWELFTH SEPARATE DEFENSE

       The plaintiff is barred from recovery because the plaintiffs alleged losses were caused by

the unforeseeable misuse of the product.

                           THIRTEENTH SEPARATE DEFENSE

       The plaintiffs warning claims are barred by the Sophisticated User Doctrine.


       Backcountry specifically reserves the right to assert additional separate defenses as they

become known to it.

                                       JURY DEMAND
       Backcountry demands a trial by jury on all claims.




                                               7
            Case 1:20-cv-11716-IT Document 9 Filed 09/23/20 Page 8 of 8




                                    PRAYER FOR RELIEF

       WHEREFORE, Backcountry respectfully requests that this Court:

               1. Enter judgment against the plaintiff and in favor of Backcountry;

               2. Dismiss the plaintiffs claims with prejudice;

               3. Award Backcountry all costs and attorney’s fees permitted by applicable law;

                   and

               4. Order any further relief as this Court may determine is proper.

                                              BACKCOUNTRY.COM, EEC

                                              By Its Attorneys,

                                              CAMPBELL CONROY & O’NEIL, P.C.


                                              /s/ Trevor J. Keenan
                                              James M. Campbell (BBO #541882)
                                              imcampbell@camDbeli-trial-lawvers.com
                                              Trevor J. Keenan (BBO #652508)
                                              tkeenan@.campbell-trial-lawv ers.com
                                               1 Constitution Wharf, Suite 310
                                              Boston, MA 02129
                                              P; 617-241-3000
                                              F: 617-241-5115


                                 CERTIFICATE OF SERVICE

       On September 23, 2020, I, Trevor J. Keenan, filed electronically and served by mail on
anyone unable to accept electronic filing the foregoing document. Notice of this filing will be sent
by e-mail to all parties by operation of the Court’s electronic filing system as indicated on the
Notice of Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.

                                              /s/ Trevor J. Keenan
                                              Trevor J. Keenan




                                                 8
